DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20:  It is unclear how a fastener passing through the subregion in any location would result in deformation.  Does this mean that even if it passes through a perforation it would deform because the perforations are smaller than the diameter of the fasteners?



Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu (CA 2131107).

Referring to claim 1:  Komatsu teaches  a connection portion (item 401) configured to attach to the second structural component; and a connection plate (item 402) configured to attach to the first structural component, the connection plate being attached to the connection portion and configured to extend into a slot in the first structural component (figure 6), the connection plate having a perforated region (item 404) having pre-formed openings therein, the openings located in at least a subregion of the perforated region being configured in relation to the size of a fastener of a plurality of fasteners to be used 

Referring to claims 2-7, 17:  Komatsu teaches all the limitations of claim 1 as noted above.  Komatsu does not specifically teach dimensions in relation to fastener dimensions.  However, it would have been obvious to one of ordinary skill in the art to create the device taught by Komatsu and design dimensions and spacings of the perforations based on a specific fastener dimension in order to provide strength to the connection using a desired number of fasteners.

Referring to claims 14-16:  Komatsu teaches all the limitations of claim 1 as noted above.  Komatsu does not teach the specific void percentages.  However, it would have been obvious to one of ordinary skill to optimize a void percentage balancing, strength of the remaining material with holding strength and weight.

Referring to claim 18:  Komatsu teaches all the limitations of claim 1 as noted above.  Komatsu does not teach the perforated region is configured to be deformed by the at least one fastener with minimal thread-jacking.  However, it would have been obvious to 

Referring to claim 19:  Komatsu teaches all the limitations of claim 1 as noted above.  Additionally, Komatsu teaches the concealed connector of claim 1, in combination with the at least one fastener (figure 6).

Referring to claim 20:  Komatsu teaches all the limitations of claim 1 as noted above.  Komatsu does not specifically teach the plurality of openings in the perforated region are configured so that the fastener passing through any location within the perforated region intersects and deforms the connection plate.  However, it would have been obvious to one of ordinary skill in the art to recognize that having a fastener larger than the diameter of the perforations would cause a deformation of the connection plate when installed in any location.

Claims 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu in view of Hijikata (JP WO2013157168).

Referring to claim 8:  Komatsu teaches all the limitations of claim 5 as noted above.  Komatsu does not teach the plurality of openings in the subregion of the perforated region includes a second type of opening having a dimension less than the outer diameter of the at least one fastener, the first and second types of openings having different shapes.  However, Hijikata teaches a second type of opening (item 531).


Referring to claims 9-12:  Komatsu and Hijikata teach all the limitations of claim 8 as noted above.  Additionally, Hijikata teaches  the first type of opening has an elongate shape and the second type of opening has a circular shape, the connector plate has a height and a width, and wherein the elongate shape of the first type of opening is oriented at an angle to the height and width of the connection plate, the first and second types of openings are arranged in an alternating pattern, and the dimension of the second type of opening is equal to or less than an outside diameter of the at least one fastener (figure 1a).  Choosing specific dimensions and configurations allows for specific strengths to the connection.

Referring to claim 13:  Komatsu and Hijikata teach all the limitations of claim 12 as noted above.  They do not specifically teach dimensions in relation to fastener dimensions.  However, it would have been obvious to one of ordinary skill in the art to create the device taught by Komatsu and design dimensions and spacings of the perforations based on a specific fastener dimension in order to provide strength to the connection using a desired number of fasteners.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635